*358Opinion by
Tilson, J.
In accordance with stipulation of counsel that the harvest hats in question are similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664), those imported prior to the effective date of the trade agreement with the Netherlands (T. D. 48075) were held dutiable at 25 percent ad valorem under paragraph 1504 (b) (5) and those imported subsequent to the effective date of said trade agreement were held dutiable at 12% percent under the same paragraph and T. D. 48075. .